internal_revenue_service number release date index numbers ---------------------- ----------- --------------------------- -------------------------------- ---------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 - plr-171508-03 date date ----------- -------------- ------------------- ---------------------- ---------------------- distributing -------------------------------------------------------------------------------------- ----------------------------------------------------------- controlled -------------------------------------------------------------------------------------- ----------------------------------------------------------- shareholder a ------------------------------------------------------------- shareholder b ------------------------------------------------------------- business a business b date a b c d ---------------------------------------------- ----------------------- -------- -------- ------ --- ----------------------------------------------------------------- ------ plr-171508-03 e dear ----------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a partially completed and proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7t summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has one class of common_stock outstanding shareholder a owns a percent and shareholder b owns b percent none of the remaining c shareholders own more than d percent of distributing’s outstanding_stock distributing is engaged in business a and business b business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed and partially completed the following transaction the proposed transaction for what has been represented to be valid business reasons distributing has financial information submitted by distributing indicates that business a and i on date distributing contributed all of the assets and liabilities associated with business b to newly formed controlled in exchange for all of controlled’s outstanding_stock and the assumption by controlled of related liabilities the contribution plr-171508-03 ii distributing will distribute all of its controlled stock to shareholder a and shareholder b in exchange for distributing stock of equal value the distribution following the transaction shareholder a and shareholder b will collectively own an e percent interest in distributing representations the following representations have been made regarding the proposed transaction a b c d e f g the fair_market_value of the controlled stock received by shareholder a and shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholders in the exchange no part of the consideration to be distributed by distributing will be received by shareholder a or shareholder b as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of distributing is representative of it’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution is being carried out for the following corporate business purposes to give control of business a to the responsible shareholders to enhance the borrowing capacity of business a and to divide the risks of business a from business b the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the proposed transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred plr-171508-03 h i j k l m n o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or after the distribution immediately before the proposed transaction items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account distributing may have with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of controlled stock for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution plr-171508-03 rulings above we rule as follows based solely on the information submitted and the representations set forth the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis that controlled has in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period for each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder a and shareholder b upon their receipt of the controlled stock in exchange for their distributing stock sec_355 the aggregate basis of the controlled stock in the hands of shareholder a and shareholder b after the distribution will in each instance equal the aggregate basis of the respective distributing stock surrendered by each shareholder in the exchange sec_358 the holding_period of the controlled stock received by shareholder a and shareholder b will in each instance include the holding_period of the respective distributing stock surrendered by each shareholder provided such stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1 a plr-171508-03 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of each taxpayer involved in this transaction should attach a copy of this ruling the code provides that it may not be used or cited as precedent letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed letter is being sent to your authorized representatives in accordance with the power_of_attorney on file with this office a copy of this sincerely richard k passales richard k passales senior counsel branch office of associate chief_counsel corporate cc
